DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 1/05/2018 and 12/05/2019. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“B-mode image generation unit configured to generate a B-mode image” in claims 1 and 6. This limitation has been interpreted to correspond to the structure disclosed on pages 7-11 and 15 of the applicant’s specification including features such as the transducer structure, control unit with processor, and reception signal structure. 
“Region selection information input unit configured to receive input of a region information selection” in claims 1-2 and 5. This limitation has been interpreted to correspond to the structure disclosed on pages 11-12 of the applicant’s specification. 
“A region-of-interest setting unit configured to set a region of interest of the ultrasound image” in claims 1, 3-4, and 9. This limitation has been interpreted to correspond to the structure disclosed on pages 11-12 and 14 of the applicant’s specification.
“A mode image composition unit configured to generate a mode composite image” in claims 1 and 7. This limitation has been interpreted to correspond to the structure disclosed on pages 11-12 and 18-19 of the applicant’s specification.
“A boundary image composition unit configured to generate a boundary composite image” in claim 2. This limitation has been interpreted to correspond to the structure disclosed on pages 11-12 and 17-18 of the applicant’s specification.
“A region-of-interest setting method selection unit configured to select a region-of- interest setting method associated” in claims 3-4. This limitation has been interpreted 
“An endoscope information acquisition unit configured to acquire identification information on the ultrasound endoscope” in claims 4, 9, and 12-13. This limitation has been interpreted to correspond to the structure disclosed on pages 11-12 of the applicant’s specification.
 “A boundary image generation unit configured to generate a boundary image showing, together with the boundaries,” in claim 6. This limitation has been interpreted to correspond to the structure disclosed on pages 11-12 and 17-18 of the applicant’s specification.
“Wherein the boundary image composition unit generates the boundary composite image” in claim 6-7, and 12. This limitation has been interpreted to correspond to the structure disclosed on pages 11-12 and 18-19 of the applicant’s specification.
“A boundary pattern setting unit configured to set a boundary pattern associated with the operation mode” in claims 10-13. This limitation has been interpreted to correspond to the structure disclosed on pages 11-12 and 42 of the applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-14, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. There are many limitations throughout the claims that could be simplified and streamlined to provide more concise and clear wording of limitations. Phrases such as “previously associated” and “predetermined” do not conform with current practice as they are 
Regarding claim 1, the limitation “a region-of-interest setting unit configured to set a region of interest of the ultrasound image that is a region to be subjected to processing suitable for an operation mode selected, in accordance with the input, from a plurality of operation modes for detecting a selected one of a plurality of pieces of characteristic biological information, by calculation using a region-of-interest setting method previously associated with the operation mode, based on the desired region selected in the region selection information” is stated in lines 15-24. The limitation is generally unclear and indefinite and it is unclear whether the input is referring to the region selection information input or whether it is referring to an operation mode selected. Furthermore, the limitation “based on the desired region selected in the region selection information” is unclear as it would be assumed that “in accordance with the input refers to the same feature. In addition, the limitation “previously associated” is indefinite because it is outside the scope of the claims and should just be “associated” with. 
Regarding claim 3, the limitation “in accordance with the input from among a plurality of different region-of-interest setting methods previously associated with the different operation modes” lacks antecedent basis. The limitation “previously associated” is stated and is indefinite because it is outside the scope of the claims and should just be “associated”. 
	Regarding claim 4, the limitation “associated with the operation mode selected in accordance with the input” lacks antecedent basis and is unclear and indefinite. The 
	Regarding claim 6, the limitation “the boundary image composition unit” is stated in line 7. This limitation lacks antecedent basis and is rejected for indefiniteness. 
	Regarding claim 7, the limitation “the boundary image composition unit” is stated in lines 2-3. This limitation lacks antecedent basis and is rejected for indefiniteness. 
Regarding claim 9, the claim is rejected for indefiniteness for the following reasons. 
Claim 9 recites the limitation "the mode selection information" in lines 3-4, 11-12, and 21-22.  There is insufficient antecedent basis for this limitation in the claim.
	The limitation “among acoustic rays passing through the first region and the second region, acoustic rays of depths between the shallowest depth and the deepest depth pass,” is stated in lines 8-10 and it is unclear and indefinite to which the “the shallowest depth” and “the deepest depth” refer to as the phrases both lack antecedent basis and are relative terms that are not sufficiently defined with respect to the ultrasound acoustic ray scan regions. This renders the scope of the “a region through which” indefinite as it does not sufficiently claim a definite bounded region. 
	The limitation “a first region and a second region” is stated in line 12 and it is unclear how the phrases are related to the “a first region and a second region” in line 4. As it appears that the regions are specifically related to each mode selected they should be further defined and limited to that particular mode. For instance “a first elasto-mode region” and “a second elasto-mode region”. As the phrases are currently worded, the limitations of “the first region and the second region” in line 16 are also lack antecedent 
The limitation “a region with vertices thereof at midpoints of diagonal lines of the first region and the second region, and of regions through which, among acoustic rays passing through the first region and the second region, acoustic rays of depths between the shallowest depth and the deepest depth pass, in the regions,” in lines 14-20. This limitation is unclear and indefinite because it is unclear whether the diagonal lines of the regions are a combined first and second region or relating to individual diagonals in the first region and individual diagonals in the second region. Furthermore, it is unclear and indefinite to which the “the shallowest depth” and “the deepest depth” refer to as the phrases both lack antecedent basis and are relative terms that are not sufficiently defined with respect to the ultrasound acoustic ray scan regions. This renders the scope of the “a region through which” indefinite as it does not sufficiently claim a definite bounded region. 
The limitation “sets the region of interest such that at least the region selected in the region selection information and a region containing a path along which a tip of the puncture needle passes are contained” is stated in lines 30-33 and it is unclear what the limitation is referring to with “are contained”. Are the region and selected and the region containing a path along which a tip of the puncture needle passes combined to form a new set region of interest or are they contained in the information used by the region-of-interest setting unit. While for present purposes of examination the language is interpreted as meaning that the two regions are selected as the region of interest, this is 
For these reasons claim 9 is unclear and indefinite.  
	Regarding claim 10, the limitation “the operation mode selected in accordance with the input from among a plurality of different boundary patterns previously associated with the different operation modes” is stated in lines 4-6 and lacks antecedent basis. 
	Regarding claim 11, “when the contrast medium-mode is selected in accordance with the input” is stated in lines 4-5 and the limitation “the input” lacks antecedent basis. 
	Regarding claim 12, the limitation “the boundary image composition unit” is stated in line 12. This limitation lacks antecedent basis and is rejected for indefiniteness. 
	Regarding claim 12, the limitation “previously associated” is stated and is indefinite because it is outside the scope of the claims and should just be “associated”.
	Regarding claim 13, the limitation “predetermined’ is stated and is outside the scope of the claims as it is unclear how the claimed apparatus would predetermine a feature. 
	Regarding claim 14, the claim is rejected for indefiniteness for the limitations “region-of-interest setting processing in which a region-of-interest setting unit sets a region of interest of the ultrasound image that is a region to be subjected to processing suitable for an operation mode selected, in accordance with the input, from a plurality of operation modes for detecting a selected one of a plurality of pieces of characteristic biological information, by calculation using a region-of-interest setting method previously 
	Regarding claim 15, the claim is rejected for indefiniteness for the limitation “a region-of-interest setting step in which a region- of-interest setting unit sets a region of interest of the ultrasound image that is a region to be subjected to processing suitable for an operation mode selected, in accordance with the input, from a plurality of operation modes for detecting a selected one of a plurality of pieces of characteristic biological information, by calculation using a region-of-interest setting method previously associated with the operation mode, based on the desired region selected in the region selection information” for similar reasons to claim 1 above. 
	Claims dependent on rejected claims are also rejected for indefiniteness. Therefore dependent claims 2, 5, and 8 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (JP2007268148A) hereinafter Ichikawa (note that citations refer to provided English translation attached to the original reference). 
Regarding claim 1, Ichikawa teaches:

a B-mode image generation unit configured to generate a B-mode image in which amplitude of the reflected ultrasound waves is converted into luminance by processing the ultrasound signal and presented in two dimensions (figure 1; [0019], B-mode image calculation unit 11 which generates a B-mode image which thus outputs a luminance to observation monitor 7; [0027], B-mode image 31 of figures 6 and 7); 
a region selection information input unit configured to receive input of region selection information selecting a desired region from the ultrasound images displayed on the display unit (figure 14, region of interest extraction unit 20; [0034], region of interest extraction unit 20; [0036]-[0040] describe the region of interest extraction unit and how “blood vessel images 61 and 62 as candidates that can be designated as the ROI 50); 
a region-of-interest setting unit configured to set a region of interest of the ultrasound image that is a region to be subjected to processing suitable for an operation mode selected ([0037], ROI is designated by the pointer 65 in step S4, with the region of interest extraction unit 20 selects a predetermined region including the blood vessel portion 61 as the ROI 50. This feature of the region of interest extraction unit 20 teaches to the claimed “a region-of-interest setting unit”), in accordance with the input, from a 
a mode image composition unit configured to generate a mode composite image in which an operation mode image presented in two dimensions additional information obtained by performing processing suitable for the operation mode selected in accordance with the input on the region of interest is superimposed on the B-mode image generated by the B-mode image generation unit ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with the Doppler processing occurring an extracted Doppler processed ROI 50 (see [0029]; [0039]-[0040]) which forms a composite image as the Doppler data in the ROI is superimposed on the full screen B-mode image. This is shown in figure 12. The Doppler processing is suitable for blood vessel portions as it is relevant to blood flow velocity color imaging as described in [0029]-[0030] while superimposed on B-mode image calculation unit 11).
Regarding claim 14, Ichikawa teaches:

B-mode image generation processing in which a B-mode image generation unit generates a B-mode image in which amplitude of the reflected ultrasound waves is converted into luminance by processing the ultrasound signal, and presented in two dimensions (figure 1; [0019], B-mode image calculation unit 11 which generates a B-mode image which thus outputs a luminance to observation monitor 7; [0027], B-mode image 31 of figures 6 and 7); 
ultrasound image display control processing in which a display control unit causes the display unit to display the B-mode image (figure 1; [0019], B-mode image calculation unit 11 which generates a B-mode image which thus outputs a luminance to observation monitor 7; [0027], B-mode image 31 of figures 6 and 7); 
region selection information input processing in which a region selection information input unit receives input of region selection information selecting a desired region from the ultrasound images displayed on the display unit (figure 14, region of interest extraction unit 20; [0034], region of interest extraction unit 20; [0036]-[0040] describe the region of interest extraction unit and how “blood vessel images 61 and 62 as candidates that can be designated as the ROI 50); 

mode processing in which a mode image composition unit generates a mode composite image in which an operation mode image presented in two dimensions additional information obtained by performing processing suitable for the operation mode selected in accordance with the input on the region of interest is superimposed on the B-mode image generated by the B-mode image generation unit, and the display control unit causes the display unit to display the mode composite image ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with 
Regarding claim 15, primary reference Ichikawa teaches:
 A non-transitory computer-readable recording medium with an executable program stored thereon, the program causing the ultrasound observation apparatus that transmits ultrasound waves to a subject that is an observation target (abstract), and generates ultrasound images to be displayed on a display unit (figure 1, observation monitor 7; [0023]; [0024]), based on an ultrasound signal acquired by an ultrasound endoscope receiving the ultrasound waves reflected by the subject ([0017], ultrasonic endoscope 2; figure 1), to execute:
a B-mode image generation step in which a B-mode image generation unit generates a B-mode image in which amplitude of the reflected ultrasound waves is converted into luminance by processing the ultrasound signal, and presented in two dimensions (figure 1; [0019], B-mode image calculation unit 11 which generates a B-mode image which thus outputs a luminance to observation monitor 7; [0027], B-mode image 31 of figures 6 and 7);
an ultrasound image display control step in which a display control unit causes the display unit to display the B-mode image (figure 1; [0019], B-mode image calculation 
 a region selection information input step in which a region selection information input unit receives input of region selection information selecting a desired region from the ultrasound images displayed on the display unit (figure 14, region of interest extraction unit 20; [0034], region of interest extraction unit 20; [0036]-[0040] describe the region of interest extraction unit and how “blood vessel images 61 and 62 as candidates that can be designated as the ROI 50); 
a region-of-interest setting step in which a region- of-interest setting unit sets a region of interest of the ultrasound image that is a region to be subjected to processing suitable for an operation mode selected ([0037], ROI is designated by the pointer 65 in step S4, with the region of interest extraction unit 20 selects a predetermined region including the blood vessel portion 61 as the ROI 50. This feature of the region of interest extraction unit 20 teaches to the claimed “a region-of-interest setting unit”), in accordance with the input, from a plurality of operation modes for detecting a selected one of a plurality of pieces of characteristic biological information, by calculation using a region-of-interest setting method previously associated with the operation mode, based on the desired region selected in the region selection information ([0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode (which is a second mode to B-mode imaging forming a plurality of operation modes) and detects blood flow data for the region-of-interest as in [0029]. The blood vessel image selected by contour extraction processing as in [0038]-
a mode step in which a mode image composition unit generates a mode composite image in which an operation mode image presented in two dimensions additional information obtained by performing processing suitable for the operation mode selected in accordance with the input on the region of interest is superimposed on the B-mode image generated by the B-mode image generation unit, and the display control unit causes the display unit to display the mode composite image ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with the Doppler processing occurring an extracted Doppler processed ROI 50 (see [0029]; [0039]-[0040]) which forms a composite image as the Doppler data in the ROI is superimposed on the full screen B-mode image. This is shown in figure 12. The Doppler processing is suitable for blood vessel portions as it is relevant to blood flow velocity color imaging as described in [0029]-[0030] while superimposed on B-mode image calculation unit 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa as applied to claim 1 above, and further in view of Chono (U.S. Pub. No. 20120283567) hereinafter Chono. 
Regarding claim 2, primary reference Ichikawa teaches all of the limitations of claim 1. Primary reference Ichikawa further teaches:
Wherein the region selection information input unit receives input of the region selection information selecting the desired region from the plurality of divided regions (0038] through [0042] detail the use of the region of interest extraction unit to extract a blood flow image for use in the Doppler mode as shown in figure 16 with a plurality of divided regions (50) showing blood vessel images 61 and 62 with a single blood vessel portion 61 selected as the region of interest).
Primary reference Ichikawa further fails to teach:
further comprising a boundary image composition unit configured to generate a boundary composite image obtained by processing the ultrasound image such that a plurality of divided regions divided by mesh-like boundaries is displayed on the ultrasound image displayed on the display unit
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
further comprising a boundary image composition unit configured to generate a boundary composite image obtained by processing the ultrasound image such that a plurality of divided regions divided by mesh-like boundaries is displayed on the ultrasound image displayed on the display unit (figure 5 shows a doughnut shaped region of interest 217, which is divided into a plurality of divided regions with a mesh-like 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa to incorporate the mesh-like boundary composite image as taught by Chono because it enables the user to determine specific physical quantities of varying regions of tissue and make comparisons and observations between plural regions of interest ([0057]). 
Regarding claim 6, the combined references of Ichikawa and Chono teach all of the limitations of claim 2. Primary reference Ichikawa further fails to teach:
further comprising a boundary image generation unit configured to generate a boundary image showing, together with the boundaries, region identification information for identifying the regions of the ultrasound image in positions corresponding to the regions, wherein 
the boundary image composition unit generates the boundary composite image into which the B-mode image generated by the B-mode image generation unit and the boundary image generated by the boundary image generation unit are composited such that the boundary image is superimposed on the B-mode image

further comprising a boundary image generation unit configured to generate a boundary image showing, together with the boundaries, region identification information for identifying the regions of the ultrasound image in positions corresponding to the regions (figure 5, reproduced below shows region identification information set values of mesh setting display 225 as region identification information as well as tracking evaluation results 235 for each numerically labeled region of interest; [0057] the regions of interest may be set as one or plural numbers; [0060]; [0071]; [0072], the numbers of the graphs are the same as the regions of interest; [0073]; the boundary image shown with the mesh divisions is superimposed with the region identification information on the same image), wherein 

    PNG
    media_image1.png
    720
    549
    media_image1.png
    Greyscale

the boundary image composition unit generates the boundary composite image into which the B-mode image generated by the B-mode image generation unit and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa to incorporate the mesh-like boundary composite image as taught by Chono because it enables the user to determine specific physical quantities of varying regions of tissue and make comparisons and observations between plural regions of interest ([0057]). 
Regarding claim 7, the combined references of Ichikawa and Chono teach all of the limitations of claim 2. Primary reference Ichikawa further teaches:
wherein a composite image generated by the boundary image composition unit or the mode image composition unit is displayed on a display device connected to the ultrasound observation apparatus ([0036] through [0042] describe the use of the B-mode image data from B-mode image 31 with the Doppler processing occurring an extracted Doppler processed ROI 50 (see [0029]; [0039]-[0040]) which forms a composite image as the Doppler data in the ROI is superimposed on the full screen B-
Regarding claim 10, the combined references of Ichikawa and Chono teach all of the limitations of claim 2. Primary reference Ichikawa further fails to teach:
further comprising a boundary pattern setting unit configured to set a boundary pattern associated with the operation mode selected in accordance with the input from among a plurality of different boundary patterns previously associated with the different operation modes, as boundaries of the boundary composite image
wherein the boundary image composition unit generates the boundary composite image showing the boundaries in the boundary pattern set by the boundary pattern setting unit
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
further comprising a boundary pattern setting unit configured to set a boundary pattern associated with the operation mode selected in accordance with the input from among a plurality of different boundary patterns previously associated with the different operation modes, as boundaries of the boundary composite image ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062] another example of an operation mode is the viewing of a 
wherein the boundary image composition unit generates the boundary composite image showing the boundaries in the boundary pattern set by the boundary pattern setting unit (0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062]; [0067]; [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa and Chono to incorporate the boundary pattern overlay associated with the operation mode as taught by Chono because it enables the user to determine specific physical quantities of varying types of tissue such as cardiac tissue or a tumor providing better region of interest division patterns ([0058]; [0062]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Chono as applied to claim 2 above, and further in view of Dodd et al. (U.S. Pub. No. 20160310110) hereinafter Dodd. 
Regarding claim 3, the combined references of Ichikawa and Chono teach all of the limitations of claim 2. Primary reference Ichikawa further fails to teach:

wherein the region-of-interest setting unit sets the region of interest using the region-of-interest setting method selected by the region-of-interest setting method selection unit, based on the desired region selected in the region selection information
However, the analogous art of Dodd of a mixed mode imaging ultrasound scanner system (abstract) teaches:
further comprising a region-of-interest setting method selection unit configured to select a region-of- interest setting method associated with the operation mode selected in accordance with the input from among a plurality of different region-of-interest setting methods previously associated with the different operation modes([0011] the multiple operation modes are the “search” or “seek” mode and the “flow or “scan” mode which each utilize different methods of setting a region of interest; [0013], the mixed mode ultrasound imaging includes a plurality of operation modes; [0018], “indicating a region of interest in the field of view”; [0021], “The user may input gate, region of interest, and/or field of view settings for one or more of the modes in the mixed mode configuration. Other settings appropriate for a given mode may be input, such as selection of velocity or power for color flow, frequency for B -mode, or any other mode specific setting.”; [0026], the processor distinguishes between a search mode for a region of interest or a scan mode of a region of interest; [0038]; [0056] teaches to primary reference Ichikawa with the use of multiple imaging modes overlapped in the 
wherein the region-of-interest setting unit sets the region of interest using the region-of-interest setting method selected by the region-of-interest setting method selection unit, based on the desired region selected in the region selection information ([0011] the multiple operation modes are the “search” or “seek” mode and the “flow or “scan” mode which each utilize different methods of setting a region of interest; [0013], the mixed mode ultrasound imaging includes a plurality of operation modes; [0018], “indicating a region of interest in the field of view”; [0021], “The user may input gate, region of interest, and/or field of view settings for one or more of the modes in the mixed mode configuration. Other settings appropriate for a given mode may be input, such as selection of velocity or power for color flow, frequency for B -mode, or any other mode specific setting.”; [0026], the processor distinguishes between a search mode for a region of interest or a scan mode of a region of interest;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa and Chono to incorporate the region-of-interest setting method selection unit feature as taught by Dodd because depending on the specific use and operation mode of the ultrasound probe device region of interest setting selections may be adjusted to provide more relevant information to the user as well as either higher processing power or higher quality images ([0004]; [0005]). 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Chono as applied to claim 2 above, and further in view of Noguchi (U.S. Pub. No. 20140163373) hereinafter Noguchi, in further view of Yamamoto (U.S. Pub. No. 20150196283) hereinafter Yamamoto. 
Regarding claim 4, the combined references of Ichikawa and Chono teach all of the limitations of claim 2. Primary reference Ichikawa further fails to teach:
further comprising:
an endoscope information acquisition unit configured to acquire identification information on the ultrasound endoscope
However, the analogous art of Noguchi of an ultrasound observation device with an endoscope (abstract, figure 1) teaches:
an endoscope information acquisition unit configured to acquire identification information on the ultrasound endoscope ([0120]; [0121], “In this manner, the feature data information storage unit 354 stores the feature data in accordance with a combination of types of the ultrasonic endoscope 2” this is considered to be identification information of the “type of the ultrasonic endoscope” acquired by the device; [0122]-[0125] describe further feature data information acquisition and storage features); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa and Chono to incorporate the endoscope identification feature acquisition feature as taught by Noguchi because it automatically provides the device with the type of ultrasonic endoscope being used which limits the user error when alternating between endoscope types and device settings ([0121]). 
Primary reference Ichikawa further fails to teach:

However, the analogous art of Yamamoto of an ultrasound diagnostic apparatus (abstract) teaches:
a region-of-interest setting method selection unit configured to select a region-of-interest setting method associated with the operation mode selected in accordance with the input and the identification information on the ultrasound probe acquired by the endoscope information acquisition unit, from among a plurality of different region-of-interest setting methods previously associated with different combinations of the operation modes and pieces of identification information on the ultrasound probe ([0296], Yamamoto teaches to the division of the ultrasound image into predetermined regions of interest which teaches to the combined invention of Ichikawa, Chono, and Noguchi. The region of interest setting method selection unit is considered to be how these regions are configured, which would be the various types of “predetermined regions” as taught by Yamamoto. These types of “predetermined regions” include a square grid shape if the probe is a linear type, and a fan shaped grid shape if the probe is a convex type. These would be a plurality of different region-of-interest setting methods that are specifically combined with operation modes and the type of transducer located on the ultrasound endoscope probe), 

Primary reference Ichikawa further fails to teach:
wherein the region-of-interest setting unit sets the region of interest using the region-of-interest setting method selected by the region-of-interest setting method selection unit, based on the desired region selected in the region selection information
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
wherein the region-of-interest setting unit sets the region of interest using the region-of-interest setting method selected by the region-of-interest setting method selection unit, based on the desired region selected in the region selection information (figure 5 shows a doughnut shaped region of interest 217, which is divided into a plurality of divided regions with a mesh-like boundaries displayed on the image. This creates a boundary composite ultrasound image; [0057]; [0058]; [0059], the mesh division method adapted to different measurement items of target tissue such as cardiac muscle. The segmentation lines create a plurality of segmented regions of interest as shown in figure 5; [0060]; [0061], the segmenting lines provide a mesh structure with radial and circumferential direction segmentation lines; [0062]; [0063]; and figure 6).

Regarding claim 12, the combined references of Ichikawa, Chono, Noguchi, and Yamamoto teach all of the limitations of claim 4. Primary reference Ichikawa further fails to teach: 
further comprising a boundary pattern setting unit configured to set, as boundaries of the boundary composite image, a boundary pattern associated with the operation mode selected in accordance with the input
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
further comprising a boundary pattern setting unit configured to set, as boundaries of the boundary composite image, a boundary pattern associated with the operation mode selected in accordance with the input ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062] another example of an operation mode is the viewing of a tumor in which the operation mode would provide a different segmentation and division pattern 
from among a plurality of different boundary patterns previously associated with different combinations of the operation modes ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062] another example of an operation mode is the viewing of a tumor in which the operation mode would provide a different segmentation and division pattern based on the anatomical structure; [0067]; [0074] the region of interest is set in conformity with the property of biological tissue; [0075]-[0076] describe segmentation methods for specific tissue types) and
wherein the boundary image composition unit generates the boundary composite image showing the boundaries in the boundary pattern set by the boundary pattern setting unit ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062] another example of an operation mode is the viewing of a tumor in which the operation mode would provide a different segmentation and division pattern based on the anatomical structure; [0067]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Chono, Noguchi, and Yamamoto to incorporate the boundary pattern overlay associated with the operation mode as taught by Chono because it enables the user to determine specific physical quantities of varying types of tissue such as cardiac tissue or a tumor providing better region of interest division patterns ([0058]; [0062]). 
Primary reference Ichikawa further fails to teach:
the identification information on the ultrasound endoscope acquired by the endoscope information acquisition unit
However, the analogous art of Noguchi of an ultrasound observation device with an endoscope (abstract, figure 1) teaches:
the identification information on the ultrasound endoscope acquired by the endoscope information acquisition unit ([0120]; [0121], “In this manner, the feature data information storage unit 354 stores the feature data in accordance with a combination of types of the ultrasonic endoscope 2” this is considered to be identification information of the “type of the ultrasonic endoscope” acquired by the device; [0122]-[0125] describe further feature data information acquisition and storage features), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Noguchi, and Yamamoto to 
Primary reference Ichikawa further fails to teach:
from among a plurality of different boundary patterns previously associated with different combinations of pieces of identification information on the ultrasound probe
However, the analogous art of Yamamoto of an ultrasound diagnostic apparatus (abstract) teaches:
from among a plurality of different boundary patterns previously associated with different combinations of pieces of identification information on the ultrasound probe ([0296], Yamamoto teaches to the division of the ultrasound image into predetermined regions of interest which teaches to the combined invention of Ichikawa, Chono, and Noguchi. The region of interest setting method selection unit is considered to be how these regions are configured, which would be the various types of “predetermined regions” as taught by Yamamoto. These types of “predetermined regions” include a square grid shape if the probe is a linear type, and a fan shaped grid shape if the probe is a convex type. These would be a plurality of different region-of-interest setting methods that are specifically combined with operation modes and the type of transducer located on the ultrasound endoscope probe), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Noguchi, and Yamamoto to . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa as applied to claim 1 above, and further in view of Park et al. (U.S. Pub. No. 20150148674) hereinafter Park. 
Regarding claim 5, primary reference Ichikawa teaches all of the limitations of claim 1. Primary reference Ichikawa further fails to teach:
wherein the region selection information input unit receives the region selection information input by voice
However, the analogous art of Park of a method for providing an ultrasound image with position information (abstract) teaches:
wherein the region selection information input unit receives the region selection information input by voice ([0118],” Here, the user input for selecting the ROI may be various. For example, a user may select the ROI by using a directional key, a trackball, a mouse, a touch, a voice, or the like, but is not limited thereto”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa to incorporate the voice input region of interest selection feature as taught by Park because it enables a physician to operate the device hands-free and thus improves cleanliness in a healthcare environment. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Chono, in view of Noguchi, in further view of Yamamoto as applied to claim 4 above, and further in view of Kanayama (U.S. Pub. No. 20150250446) hereinafter Kanayama. 
Regarding claim 8, the combined references of Ichikawa, Chono, Noguchi, and Yamamoto teach all of the limitations of claim 4. Primary reference Ichikawa further fails to teach: 
wherein the operation mode includes a flow-mode, an elasto-mode, and a contrast medium-mode
However, the analogous art of Kanayama of an image generator for ultrasound imaging including blood flow imaging (abstract) teaches:
wherein the operation mode includes a flow-mode, an elasto-mode, and a contrast medium-mode ([0082], a blood flow image is considered to be flow-mode, elastography images is considered to be elasto-mode, and contrast-enhanced blood vessel images is considered to be a contrast medium-mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest mode selection ultrasound system of Ichikawa, Chono, Noguchi, and Yamamoto to incorporate the different operation mode options as taught by Kanayama because it enables the physician to observe different anatomical features as well as physiological parameters of a target tissue region to enhance and improve diagnostic accuracy. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Chono as applied to claim 10 above, and further in view of Ohuchi et al. (U.S. Pub. No. 20150094569) hereinafter Ohuchi, in further view of Stone et al. (U.S. Pub. No. 20150245817) hereinafter Stone.  
Regarding claim 11, the combined references of Ichikawa and Chono teach all of the limitations of claim 10. Primary reference Ichikawa further fails to teach:
wherein the operation mode includes a contrast medium-mode
However, the analogous art of Ohuchi of an ultrasound diagnostic apparatus (abstract) teaches:
wherein the operation mode includes a contrast medium-mode ([0034]), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa and Chono to incorporate the contrast medium-mode as taught by Ohuchi because it enables specific anatomical features to appear in the images through the use of contrast agents that provide echo and reflection data ([0034]). 
Primary reference Ichikawa further fails to teach:
when the contrast medium-mode is selected in accordance with the input, the boundary pattern setting unit sets a boundary pattern showing boundaries dividing regions larger than regions divided by a predetermined reference boundary pattern
However, the analogous art of Stone of a tissue biopsy mapping system (abstract) teaches:
when the operation is selected in accordance with the input, the boundary pattern setting unit sets a boundary pattern showing boundaries dividing regions larger than regions divided by a predetermined reference boundary pattern ([0155], figure 36 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, and Ohuchi to incorporate the boundary pattern sizing as taught by Stone because it enables the user to accurately understand both the ultrasound structural alignment as well as the overlayed regions of interest divisions ([0155]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, in view of Chono, in view of Noguchi, in further view of Yamamoto as applied to claim 12 above, and further in view of Ichioka et al. (U.S. Pub. No. 20140039316) hereinafter Ichioka. 
Regarding claim 13, the combined references of Ichikawa, Chono, Noguchi, and Yamamoto teach all of the limitations of claim 12. Primary reference Ichikawa further teaches:
wherein when identification information indicating that the ultrasound endoscope is of a convex type capable of protruding a puncture needle from a distal end opening is acquired by the endoscope information acquisition unit ([0047]-[0049]; figures 21-24 include a convex type capable endoscope and a puncture needle),

Primary reference Ichikawa fails to teach:
the boundary pattern setting unit sets a boundary pattern in which an interior of boundaries enclosing a region that may be presumed to be reached by a tip of the puncture needle among regions divided by a predetermined reference boundary pattern is further divided into a plurality of regions
However, the analogous art of Chono of an ultrasound diagnostic apparatus with a measurement position setting unit for setting a region of interest (abstract) teaches:
 the boundary pattern setting unit sets a boundary pattern in which an interior of boundaries enclosing a region that may be presumed to be reached by a tip of the puncture needle among regions divided by a predetermined reference boundary pattern is further divided into a plurality of regions ([0057], the region of interest may be an automatic setting method based on the region segmentation method used for regions such as cardiac muscle or other tissue types which display specific anatomical features; [0058] describes a doughnut-shaped entire cardiac muscle which utilizes a boundary pattern associated with the 17-segment method recommended by ASE; [0059]-[0061]; [0062] another example of an operation mode is the viewing of a tumor in which the operation mode would provide a different segmentation and division pattern based on the anatomical structure; [0067]; [0074] the region of interest is set in conformity with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Noguchi, and Yamamoto to incorporate the boundary pattern setting unit as taught by Chono because it enables the user to determine specific physical quantities of varying regions of tissue and make comparisons and observations between plural regions of interest ([0057]). 
Primary reference Ichikawa further fails to teach:
the boundary pattern setting unit sets a boundary pattern in which boundaries enclosing a region that may be presumed to be reached by a tip of the puncture needle among regions divided by a predetermined reference boundary pattern are enlarged at a predetermined magnification
an interior of the enlarged boundaries is further divided into a plurality of regions
However, the analogous art of Ichioka of an insertion area setting unit for use with a puncture needle and ultrasound system (abstract) teaches:
the boundary pattern setting unit sets a boundary pattern in which boundaries enclosing a region that may be presumed to be reached by a tip of the puncture needle among regions divided by a predetermined reference boundary pattern are enlarged at a predetermined magnification (figures 14A and 14B; [0118], the expansion image generator for a puncture needle insertion route acquired by the ultrasonic diagnostic apparatus is considered ot be a region that is presumed to be reached by a tip of the puncture needle. This region would be among the regions previously set forth by the 
an interior of the enlarged boundaries is further divided into a plurality of regions ([0128]-[0131] describe how the puncture needle support image of the expansion image including zones that are considered representative of a plurality of further regions. This image includes a larger display magnification for use as a puncture needle guide; figure 14A and 14B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest mode selection ultrasound system of Ichikawa, Chono, Noguchi, and Yamamoto, to incorporate the enlarged boundaries with further region division as taught by Ichioka because this allows the operator to observe a region near the distal end portion of the puncture needle with higher accuracy ([0130]). 

Allowable Subject Matter
	Regarding claim 9, with amendments to overcome 112(b) indefiniteness rejections, the claim would be allowable over the prior art. 
	The limitations “the region-of-interest setting unit sets, as the region of interest, the first region and the second region, and a region through which, among acoustic rays passing through the first region and the second region, acoustic rays of depths between the shallowest depth and the deepest depth pass” and “sets, as the region of interest, a 
Ichikawa (JP2007268148A) teaches first and second regions of interest but does not specify a feature to combine them with a region through which acoustic rays pass at a shallowest and deepest depth. 
Chono (U.S. Pub. No. 20120283567) teaches a plurality of regions of interest that are divided with various lines in different directions. This includes cardiac tissue divided based on a doughnut shape with intersecting dividing lines. But the reference fails to teach to either acoustic rays passing through regions of a shallowest depth and a deepest depth or diagonals with a region with vertices at their midpoints. 
Pending claim amendments that overcome the indefiniteness rejections, these inventive features would be allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785